DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, electrode unit, decision unit, output unit, input unit, operating unit, and processing unit in claims 1 and 9 and display control unit and display unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Acquisition unit” is interpreted as a processor, as mentioned in paragraph 0064. “Electrode unit” is interpreted as electrodes, as mentioned in paragraph 0056. “Decision unit” is interpreted as a processor, as mentioned in paragraph 0064. “Output unit” is interpreted as a processor, as mentioned in paragraph 0064. “Input unit” is interpreted as a processor, as mentioned in paragraph 0064. “Operating unit” is interpreted as an information processor, as mentioned in paragraph 0060. “Processing unit” is interpreted as a processor, as mentioned in paragraph 0064. “Display control unit” is interpreted as a processor, as mentioned in paragraph 0064. “Display unit” is interpreted as an information processor as mentioned in paragraph 0060.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 4: “decision unit is there be some artifacts” should be changed to “decision unit is that there are some artifacts”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an electroencephalogram measurement system, which is a generic computer element for performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to an electroencephalogram measurement system for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] An electroencephalogram measurement system comprising: [B1] …configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest that forms part of a subject's head; [C1] …configured to make a decision, based on the electroencephalogram information acquired…, whether or not there are any artifacts; [D1] …configured to output the decision made…; [E1] …configured to accept a designation signal designating one or more sets of the electroencephalogram information, among multiple sets of the electroencephalogram information acquired by…, the designation signal being input through…; [F1] …configured to perform, based on the one or more sets of the electroencephalogram information designated by the designation signal, calibration processing for determining a parameter for use to analyze the electroencephalogram information. These elements [A1]-[F1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] acquisition unit; [B2] electrode unit; [C2] decision unit; [D2] output unit; [E2] input unit; [F2] operating unit; and [G2] processing unit. 
These elements [A2]-[G2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[G2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[G2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 3-8 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 4 recites a first electrode and a second electrode; and
Claim 7 recites a display control unit and display unit.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claims 4 and 7 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claims 9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to an electroencephalogram measurement method, which is a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to an electroencephalogram measurement method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations:
[A1] An electroencephalogram measurement method comprising: [B1] acquiring electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest that forms part of a subject’s head; [C1] making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts; [D1] outputting the decision made about the artifacts. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception: [A2] electrode unit.
These elements [A2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 11 depends from claim 9, and recite the same abstract idea as claim 9. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 11 recites a non-transitory storage medium readable for a computer system.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claim 11 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibian et al. (U.S. Pub. No. 2011/0130675) (applicant disclosed).
Regarding claim 9, Bibian discloses:
An electroencephalogram measurement method (abstract and paragraphs 0007-0008) comprising: acquiring electroencephalogram information representing an electroencephalogram obtained by an electrode unit (paragraphs 0010 and 0037-0045 disclose using electrodes to acquire EEG data or information), the electrode unit being placed on a region of interest that forms part of a subject's head (paragraph 0042 discloses wherein the electrodes are placed at specific locations on the subject’s head); making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts (paragraph 0052 discloses wherein the computer or processor based system (paragraph 0014) decides on which artifacts to keep and which to dispose); and outputting the decision made about the artifacts (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection).
	Regarding claim 11, Bibian discloses the method of claim 9, and Bibian further discloses:
A non-transitory storage medium readable for a computer system and storing a program designed to cause the computer system to carry out the electroencephalogram measurement method (paragraph 0014 discloses wherein the system is implemented as software on a computer or processor). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras-Vidal et al. (U.S. Pub. No. 2014/0058528) (applicant disclosed) in view of Bibian.
Regarding claim 1, Contreras-Vidal discloses:
An electroencephalogram measurement system (figure 18 and paragraph 0179) comprising: an acquisition unit (EEG cap 10) configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit, the electrode unit being placed on a region of interest that forms part of a subject's head (paragraph 0179 and figure 18 disclose wherein the EEG cap 10 is placed on a subject’s head and wherein electrodes of the cap acquire EEG signals of the subject); an input unit configured to accept a designation signal designating one or more sets of the electroencephalogram information, among multiple sets of the electroencephalogram information acquired by the acquisition unit (abstract and paragraph 0023 disclose wherein a computer (input unit) is in connection the EEG electrodes for collecting and processing the data and paragraph 0181 discloses wherein the system analyzes the EEG signal data and removes some signal data while keeping other select (designation) signal data), the designation signal being input through an operating unit (abstract and paragraph 0023 disclose wherein a computer (operating unit) is in connection the EEG electrodes for collecting and processing the data and paragraph 0181 discloses wherein the data is processed or input through a program of the computer); and a processing unit configured to perform, based on the one or more sets of the electroencephalogram information designated by the designation signal, calibration processing (paragraphs 0061 and 0073 disclose wherein the system receives and processes the EEG signal data and calibrates the acquired signal data) for determining a parameter for use to analyze the electroencephalogram information (paragraphs 0061 and 0073 disclose wherein the system calibrates the data to be used for providing feedback to a user).
Yet Contreras-Vidal does not disclose:
a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts; and an output unit configured to output the decision made by the decision unit.
However, in the same field of EEG monitoring systems, Bibian discloses:
a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts (paragraph 0052 discloses wherein the computer or processor based system (paragraph 0014) decides on which artifacts to keep and which to dispose); and an output unit configured to output the decision made by the decision unit (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts; and an output unit configured to output the decision made by the decision unit, as taught by Bibian, so as to remove unwanted artifact data so as to ensure more accurate analysis and results.
Regarding claim 3, Contreras-Vidal in view of Bibian discloses the system of claim 1, yet Contreras-Vidal does not disclose:
wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there be some artifacts, types of the artifacts.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there be some artifacts, types of the artifacts (paragraphs 0052, 0108, and 0114 disclose wherein the system can identify the particular type or classification of the artifact data using artifact detection processes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there be some artifacts, types of the artifacts, as taught by Bibian, so as to remove unwanted artifact data and keep desired artifacts so as to ensure more accurate analysis and results.
Regarding claim 4, Contreras-Vidal in view of Bibian discloses the system of claim 3, Contreras-Vidal further discloses:
wherein the region of interest includes a first region of interest and a second region of interest, the electrode unit includes a first electrode corresponding to the first region of interest and a second electrode corresponding to the second region of interest (figure 1, abstract, paragraphs 0023 and 0075 disclose wherein an electrode array or a plurality of EEG electrodes of an electrode cap are placed in contact with various regions of the subjects head), the acquisition unit is configured to acquire first electroencephalogram information representing an electroencephalogram obtained by the first electrode and second electroencephalogram information representing an electroencephalogram obtained by the second electrode (paragraphs 0023-0028 disclose wherein the system acquires EEG signal data from the respective electrodes of the electrode array). 
Yet Contreras-Vidal does not disclose:
the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts.
However, in the same field of EEG monitoring systems, Bibian discloses:
the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts (paragraphs 0088-0092 disclose wherein the system analyzes the individual EEG electrode signals as well as the difference between the EEG electrodes to determine a state or artifact resulting from the electrode signal data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts, as taught by Bibian, in order to more accurately assess the conditions and signal artifacts of a user by comparing different signal data from various areas or regions of the subject. 
Regarding claim 5, Contreras-Vidal in view of Bibian discloses the system of claim 1, yet Contreras-Vidal does not disclose:
	wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis (paragraphs 0010, 0103, and 0128 disclose wherein the system analyzes the suppression ratio of the EEG signal corresponding to a length of period of time during a first period of time wherein no substantial EEG signal was recorded, and paragraph 0058 discloses wherein the EEG signals are recorded over given periods of time that are broken down into smaller sub-segments of time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis, as taught by Bibian, in order to more accurately assess the conditions and signal artifacts of a user by comparing different signal data from various time periods of measurement. 
Regarding claim 6, Contreras-Vidal in view of Bibian discloses the system of claim 5, yet Contreras-Vidal does not disclose:
wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band (paragraphs 0055-0057 and 0118 disclose wherein the EEG brain activity signal data is evaluated using spectral analysis by analyzing and transforming the spectrum quantities of the EEG signal and paragraphs 0063-0067 disclose wherein the frequency band is determined or set). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band, as taught by Bibian, in order to provide an accurate reliable index of the brain activity EEG signal data (paragraph 0056).
Regarding claim 7, Contreras-Vidal in view of Bibian discloses the system of claim 1, Contreras-Vidal further discloses:
a display control unit configured to make a display unit display the output by the output unit (paragraphs 0025 and 0073).
Yet Contreras-Vidal does not specifically disclose:
wherein the display unit displays the decision.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the display unit displays the decision (paragraph 0052 discloses wherein the computer or processor based system (paragraph 0014) decides on which artifacts to keep and which to dispose and paragraphs 0052, 0108, and 0114 disclose wherein the system can identify and display the particular type or classification of the artifact data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display unit displays the decision, as taught by Bibian, in order to allow for visualization and analysis of the relevant and not relevant data taken from analysis.
Regarding claim 8, Contreras-Vidal in view of Bibian discloses the system of claim 7, yet Contreras-Vidal does not disclose:
wherein the display control unit is configured to make the display unit display, along with the decision, an electroencephalogram waveform derived by a derivation method different from a derivation method for deriving an electroencephalogram waveform used to make the decision (figures 7, 8, 10, paragraphs 0074 and 0105-0107 disclose wherein the spectral density EEG waveform, raw EEG, as well as trend waveform data are displayed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display control unit is configured to make the display unit display, along with the decision, an electroencephalogram waveform derived by a derivation method different from a derivation method for deriving an electroencephalogram waveform used to make the decision, as taught by Bibian, in order to display multiple relevant waveform data for analysis and determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792